Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102(a)1
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-2,8,10-11 and 14 are/is rejected under pre-AIA  35 U.S.C. 102(a)1 as being clearly anticipated by Li et al (US 2017/0041171 A1) hereinafter as Li.
Regarding claim(s) 1 and 10, Li discloses a method of wireless communication using a preamble punctured Physical Layer Convergence Protocol (PLCP) Protocol Data Unit (PPDU) (See Fig(s). 3, See ¶ 27), the method comprising: 
puncturing a 20 MHz channel of an 80 MHz channel (See Fig(s). 2, See ¶ 26 a 20 MHz subchannel may be removed or punctured out of 80 Mhz ) wherein the 80Mhz channel is operable to service a wireless device (See ¶ 49, 51, See Fig(s). 1, a device (e.g., AP 102 or user device 120 of FIG. 1) may determine a wireless communication channel with a first device in accordance with a wireless communication standard, ….; Within a contiguous 80 MHz band, there may be one or more 20 MHz subchannels that a device may or may not use,….if the device is using for example all of the 80MHz band than it will inform the receiving device or its intentions see ¶ 51);   
encoding an indication of the punctured 20 MHz channel in a fixed-length SIG field (See Fig(s). 2, See ¶ 15, bandwidth indication of device allocation may need to be extended for the per-20 MHz encoding); and 
transmitting the fixed-length SIG field in a preamble punctured PPDU on a primary 20 MHz channel of the 80 MHz channel (See ¶ 24,27-28), the subchannels of the frequency band (e.g., 20 MHz subchannels) may be designated as primary or secondary subchannels.
Further with regards to claim 10-11, Li discloses a 20 MHz channel of a 160 MHz channel (See ¶ 28).
Regarding claim(s) 2, Li discloses wherein the 80 MHz channel comprises the primary 20 MHz channel, a 20 MHz secondary channel, and a 40 MHz secondary channel, and wherein the puncturing comprises puncturing the 20 MHz secondary channel (See ¶ 24,27-28,31).  
Regarding claim(s) 3, Li discloses wherein the 80 MHz channel comprises the primary 20 MHz channel, a 20 MHz secondary channel, 40 MHz left secondary channel, and a 40 MHz right secondary channel, and wherein the puncturing comprises puncturing the 40 MHz left secondary channel (See ¶ 45).  
Regarding claim(s) 8, Li discloses wherein an MU-RTS Trigger frame of the MU-RTS Trigger/CTS frame exchange comprises a Disallowed Subchannel Bitmap in a User Info field indicating disallowed 20 MHz subchannels and disallowed 242-tone RUs (See ¶ 44-45)
Regarding claim(s) 14, Li discloses wherein one, two, or three 20 MHz channels of a secondary 80 MHz channel are punctured (See ¶ 28).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2017/0041171 A1) hereinafter as Li in view of Park et al (US 2020/0396742 A1) hereinafter as Park.
	Regarding claim(s) 4-5, and 12-13 Li fails to discloses wherein a bandwidth field of the preamble punctured PPDU comprises a value of 4 or 5 or 6 or 7.  
	Park discloses wherein a bandwidth field of the preamble punctured PPDU comprises a value of 4 or 5 or 6 or 7 (See ¶ table 2, table 8). Different values indicate the bandwidth sizing for high efficiency data transmission.
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Park within Li, so as to enhance overall network performance by providing high efficiency data rate transmission.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2017/0041171 A1) hereinafter as Li in view of Verma et al (US 2019/0238301 A1) hereinafter as Verma.
Li fails to disclose performing an MU-RTS Trigger/CTS frame exchange.  
Verma discloses performing an MU-RTS Trigger/CTS frame exchange (See Fig(s). 1-2, See ¶ 127-134).  CTS frame exchange provides for collision avoidance by alerting other devices within a range of a given sender/receiver not to transmit for a duration of primary transmission.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Verma within Li, so as to enhance overall network performance by providing a collision avoidance scheme to prevent transmission errors.

Allowable Subject Matter
Claims 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2,8,10-11 and 14  have been considered but are moot because of new grounds of rejection necessitated by applicants amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ JAIN whose telephone number is (571)272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAJ JAIN/Primary Examiner, Art Unit 2411